                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

FELIX NTOW,                                        )
                                                   )
      Movant,                                      )
                                                   )
vs.                                                ) Case No: 4:17CV87 HEA
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
      Respondent.


                 OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Felix Ntow’s Motion to Vacate, Set Aside

or Correct Sentence pursuant to 28 U.S.C. § 2255, [Doc. No. 1]. The United States

of America has responded to the motion, pursuant to the Court’s Show Cause

Order. For the reasons set forth below, the Motion to Vacate is denied.

                              PROCEDURAL HISTORY

      Movant was arrested on September 14, 2015 pursuant to the federal warrant.

The Federal Public Defender was appointed to represent him. On September 23,

2015, a federal grand jury returned a two count indictment alleging aiding and

abetting the possession of 15 or more unauthorized or counterfeit access devices in

violation of 18 U.S.C. § 1029(a)(3) and possession of device-making equipment in

violation of 18 U.S.C. §1029(a)(4). A superseding indictment was filed on

December 2, 2015 which added three counts of aggravated identity theft in
violation of Section 1028A. Movant, through his counsel, waived his right to file

pretrial motions. Judge Nannette A. Baker conducted a hearing on December 8,

2015 in which Movant was arraigned on the superseding indictment. At that time,

the Court advised him of his rights and the consequences of his waiver. Movant

knowingly and voluntarily waived his right to file pretrial motions.

       On January 29, 2016, counsel for Movant filed a motion requesting

permission to withdraw from the case based upon Movant’s assertion that he

lacked confidence in the representation. The motion was granted. On February 3,

2016, new counsel was appointed. Counsel filed a motion seeking to continue the

February 29, 2016 trial setting. Counsel for Movant then sought a change of plea

hearing.

       Movant and his counsel appeared before this Court on April 5, 2016 for the

change of plea hearing as to Counts 1, 2, and 3 of the indictment. In exchange for

his plea of guilty, the government agreed to dismiss Counts 4 and 5. As the two

counts charged violations of the aggravated identity theft statute, Movant’s

criminal exposure on the applicable sentence decreased from a maximum of 72

months incarceration to 24 months incarceration. 18 U.S.C. §§ 1028A(a)(1) and

(4).

       After ascertaining that Movant was competent to proceed, he affirmed that

he was “fully satisfied” with the advice and representation provided by his

                                         2
attorney. He also informed the Court that he understood the contents of the

indictment and the range of punishment. When asked about his willingness to

plead guilty, Movant affirmed that his plea was voluntary, of his own free will, and

that he completely understood everything in the plea agreement. Movant also

acknowledged his understanding of the terms of the plea agreement, including his

waiver of non-jurisdictional and non-sentencing issues related to pretrial motions,

discovery, and the guilty plea as well as his waiver of his appellate rights.

      In addition, Movant agreed with the government’s recitation of facts

underlying the plea. Summarizing the factual basis of the plea agreement, counsel

for the government stated that:

      The defendant booked a hotel room in Maryland Heights, Missouri using the
      name of D.A. When he arrived at the hotel, he presented a debit card ending
      in 5945; however, the receipt showed that the number embedded on the
      magnetic strip differed from the embossed on the card. Police officers were
      alerted and they went to the defendant's hotel room. The defendant answered
      the door and granted permission for the officers to enter. At that time the
      officers saw two computers displaying websites with credit card
      information. They also saw the numerous credit cards and a credit card
      encoder. A search of the hotel room revealed an Illinois identification
      document in the name of D.A., two credit card encoders, two mobile hotspot
      devices, a thumb drive, a New York identification card in the name of P.D.
      and 105 access devices. Of those devices, 58 contained magnetic strips
      embedded with the account numbers of others. Three of them
      appeared to have been issued by Green Dot; however, the account
      information had been issued by federally insured financial institutions to
      C.L., A.R. and A.H.W. There were also 35 gift cards valued at
      approximately $6,350 that had been purchased by defendant and Dickens
      Kumi in Columbia, Missouri and locations within the Eastern District of
      Missouri. Mr. Akwasi Yeboah had traveled from -- I'm sorry, the defendants
      and Akwasi Yeboah had traveled from Columbus, Ohio to the St. Louis
                                           3
      metropolitan area with the intention of producing and using counterfeit
      access devices to purchase merchandise and gift cards. Using a website that
      sells credit card numbers, Ntow and Kumi encoded cards with fraudulently
      obtained credit card information with their laptop computers, the thumb
      drive, and the card reader/writers. Yeboah, a resident in London, England
      watched as Ntow and Kumi made the devices and received four of the
      counterfeit cards from Kumi.

      When the Court reviewed the elements of Sections 1029(a)(3), 1029(a)(4),

and 1028A, Movant agreed to, and admitted, each of the elements of conviction.

The sentencing hearing concluded with a finding that the defendant entered his

plea “knowingly and voluntarily waiving his right to a trial by a jury and all rights

incident thereto as to each count.”

      On June 1, 2016, a presentence investigation report was filed. The

government accepted the facts and calculations contained within the report.

Movant filed objections. His objections included claims that Section 2B1.6

precluded application of the two level enhancement pursuant to Section

2B1.1(b)(11)(A)(ii) and (B)(i) and that the loss was less than $40,000.00. Movant

accepted the factual basis set forth in the presentence investigation report. In

response to the objections, the government argued that Section 2B1.6 did not

preclude application of the enhancement sought pursuant to Section 2B1.1(b)(11)

because the specific offense characteristic was not based upon the transfer,

possession, or use of a means of identification as prohibited by Section 2B1.6. As

to the argument that the loss amount should have been based upon the average

                                          4
value of the gift cards that were fraudulently obtained, counsel for the government

relied on United States v. Gilmore, 431 F. App’x 428, 430 (6th Cir. 2011), in

arguing that the intended loss was correctly calculated at $500.00 for each of the

105 counterfeit or unauthorized access devices without regard for the actual loss.

As a result, a six level enhancement was applied pursuant to Section

2B1.1(b)(1)(D).

      The Court also applied the two level enhancement pursuant to Sections

2B1.1(b)(11)(A)(ii) and (B)(i) after considering the arguments of the parties and

the applications. In opposing the enhancement, counsel for Movant argued:

      And that is, quote, Document 154 at page one, in the case at bar, a two-level
      enhancement was imposed pursuant to 2B1.1(b)(11)(A) for the possession
      and use of an authentication feature. And Section 2B1.1(b)(11) for the
      production of the unauthorized and counterfeit access devices. My objection
      is to that two-level enhancement. From there, I go to Application Note 2,
      under the identity theft 2B1.6, and it says: If a sentence under this guideline
      is imposed in conjunction with a sentence for an underlying offense, do not
      apply any specific offense characteristic for the transfer, possession, or use
      of a means of identification. A sentence under this guideline -- that is the
      AGG ID -- accounts for this factor for the underlying offense of conviction.
      Judge, I go back to the Government's possession and probation's position,
      and there's not an "or" in there, that's "and." They have to both be present. If
      you look at Document 135 which is the plea agreement, and you're familiar
      with it, as to Count One, which is an underlying offense, item number one of
      an element of the offense is: Possession. Same as the exclusion under the
      AGG ID theft. If you move to Count Two of the underlying offense, again
      the first element of the offense references production and it references
      possession. The same two issues that are "do not apply" under the AGG ID
      specification. Then if you go to the plea agreements in this case, and in this
      particular case, Judge, I want to go to the codefendants' plea agreement,
      which is Document Number 111, and it's page three. The underlying offense
      with regard to Count Three, the AGG ID theft in my client's codefendants
                                          5
      case references: During and in relation to the crimes of mail fraud assumed a
      fictitious name or address in a mail fraud scream [sic], wire fraud, and
      access device fraud. So, in that case, that defendant plead to at least three
      specific underlying offenses to the AGG ID case. In our case, Judge, this is
      Document 135 at page three, my client pled to none, no mail fraud, no wire
      fraud. He pled to -- and the key word is -- production. The production under
      the AGG ID is the same as the production under Count One and Count Two.
      And the application note is very specific: Do not apply. Now beyond that,
      Judge, if there's an ambiguity between the underlying offenses and the AGG
      ID case -- it's just like baseball, the tag goes to the runner, and in this case
      he's the run. So I do not believe -- I believe in both of my objections, but in
      particular my objection when you have a [sic] application note that says do
      not apply, I don't think you should apply it.

      The government, however, contended that counsel for Movant erred in

seeking to apply the prohibition against the “possession, transfer, and use of a

means of identification” set forth in Section 2B1.6 to the type of offenses

underlying the aggravated identity theft count rather than the considering the facts

in light of the specific offense characteristics. After noting that neither counsel

presented authority in support of their position, the Court ruled that the plain

language of Section 2B1.6 did not preclude application of Sections

2B1.1(b)(11)(A)(ii) and (B)(i).

      At the conclusion of the argument, the Court determined that the total

offense level was 12, and Movant had a criminal history category of I. This

resulted in a guideline range of 10 to 16 months as to Counts 1 and 2 which would

be consecutive to the mandatory term of incarceration of 24 months for the

conviction for aggravated identity theft charged in Count 3. After consideration of

                                           6
the Section 3553(a) factors, the Court imposed a concurrent sentence of 10 months

for Counts 1 and 2 consecutive to a 24 month sentence for Count 3, for an

aggregate sentence of 34 months incarceration. Movant was advised of his

appellate rights. Thereafter, the government moved to dismiss Counts 4 and 5

pursuant to the plea agreement.

      On January 6, 2017, Movant filed this Motion under 28 U.S.C. §2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. In addition

to arguing that he did not commit the criminal violations to which he pled guilty,

Movant claims that his counsel rendered ineffective assistance of counsel when

counsel:

      1. Failed to challenge the sufficiency of the indictment;
      2. Failed to raise Fourth Amendment violations;
      3. Failed to successfully challenge the disputed sentencing enhancements;
      4. Failed to challenge the sufficiency of the evidence;
      5. Failed to adequately investigate and prepare the defense;
      6. Failed to raise a violation of Miranda;
      7. Failed to preserve a right to appeal;
      8. Refused to consider Ntow’s request for a trial; and,
      9. Failed to provide options for his defense.

      Movant seeks to have his guilty plea invalidated, dismiss the indictment, and

declare him innocent.

             STANDARD FOR RELIEF UNDER 28 U.S.C. §2255

      A federal prisoner seeking relief from a sentence under 28 U.S.C. § 2255 on

the ground “that the sentence was imposed in violation of the Constitution or laws

                                         7
of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack, may move the court which imposed the

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255. In order to

obtain relief under § 2255, the movant must allege a violation constituting “‘a

fundamental defect which inherently results in a complete miscarriage of justice.’”

United States v. Gomez, 326 F.3d 971, 974 (8th Cir. 2003) (quoting United States

v. Boone, 869 F.2d 1089, 1091 n.4 (8th Cir. 1989)).

      Claims brought under § 2255 may also be limited by procedural default. A

movant “cannot raise a nonconstitutional or nonjurisdictional issue in a § 2255

motion if the issue could have been raised on direct appeal but was not.” Anderson

v. United States, 25 F.3d 704, 706 (8th Cir. 1994) (citing Belford v. United States,

975 F.2d 310, 313 (7th Cir. 1992)). Furthermore, even constitutional or

jurisdictional claims not raised on direct appeal cannot be raised collaterally in a §

2255 motion “unless a petitioner can demonstrate (1) cause for the default and

actual prejudice or (2) actual innocence.” United States v. Moss, 252 F.3d 993,

1001 (8th Cir. 2001) (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

                                   DISCUSSION

                           Right to Evidentiary Hearing




                                           8
      The Court must hold an evidentiary hearing to consider claims in a § 2255

motion “‘[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.’” Shaw v. United States, 24 F.3d

1040, 1043 (8th Cir. 1994) (alteration in original) (quoting 28 U.S.C. § 2255).

Thus, a movant is entitled to an evidentiary hearing “‘when the facts alleged, if

true, would entitle [the movant] to relief.’” Payne v. United States, 78 F.3d 343,

347 (8th Cir. 1996) (quoting Wade v. Armontrout, 798 F.2d 304, 306 (8th Cir.

1986)). The Court may dismiss a claim “without an evidentiary hearing if the claim

is inadequate on its face or if the record affirmatively refutes the factual assertions

upon which it is based.” Shaw, 24 F.3d at 1043 (citing Larson v. United States, 905

F.2d 218, 220-21 (8th Cir. 1990)). Since the Court finds that Movant’s claims can

be conclusively determined based upon the parties’ filings and the records of the

case, no evidentiary hearing will be necessary.

                  Standard for Ineffective Assistance of Counsel

      It is well-established that a petitioner=s ineffective assistance of counsel

claim is properly raised under 28 U.S.C. ' 2255 rather than on direct appeal. United

States v. Davis, 452 F.3d 991, 994 (8th Cir.2006); United States v. Cordy, 560 F.3d

808, 817 (8th Cir. 2009). The burden of demonstrating ineffective assistance of

counsel is on a defendant. United States v. Cronic, 466 U.S. 648, 658 (1984);

United States v. White, 341 F.3d 673, 678 (8th Cir.2003). To prevail on an

                                           9
ineffective assistance of counsel claim, a convicted defendant must first show

counsel=s performance Afell below an objective standard of reasonableness.@

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). The defendant must also

establish prejudice by showing Athere is a reasonable probability that, but for

counsel=s unprofessional errors, the result of the proceeding would have been

different. Id., at 694.

      Both parts of the Strickland test must be met in order for an ineffective

assistance of counsel claim to succeed. Anderson v. United States, 393 F.3d 749,

753 (8th Cir.), cert. denied, 546 U.S. 882 (2005). The first part of the test requires

a showing that counsel made errors so serious that counsel was not functioning as

the counsel guaranteed the defendant by the Sixth Amendment. Id. Review of

counsel’s performance by the court is highly deferential, and the Court presumes

“counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. The court does not “second-guess” trial strategy or rely on the

benefit of hindsight, id., and the attorney’s conduct must fall below an objective

standard of reasonableness to be found ineffective, United States v. Ledezma-

Rodriguez, 423 F.3d 830, 836 (2005). If the underlying claim (i.e., the alleged

deficient performance) would have been rejected, counsel's performance is not

deficient. Carter v. Hopkins, 92 F.3d 666, 671 (8th Cir.1996). Courts seek to



                                          10
eliminate the distorting effects of hindsight by examining counsel’s performance

from counsel=’ perspective at the time of the alleged error. Id.

      The second part of the Strickland test requires that the movant show that he

was prejudiced by counsel’s error, and “that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Anderson, 393 F.3d at 753-54 (quoting Strickland, 466 U.S. at

694). A reasonable probability is a probability sufficient to undermine confidence

in the outcome. Strickland, 466 U.S. at 694. When determining if prejudice exists,

the court must consider the totality of the evidence before the judge or jury. Id. at

695; Williams v. U.S., 452 F.3d 1009, 1012-13 (8th Cir. 2006).

      The first prong of the Strickland test, that of attorney competence, is applied

in the same manner to guilty pleas as it is to trial convictions. The prejudice prong,

however, is different in the context of guilty pleas. Instead of merely showing that

the result would be different, the defendant who has pled guilty must establish that

there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial. Hill v. Lockhart, 474 U.S.

52, 59 (1985); Matthews v. United States, 114 F.3d 114.

                              . CLAIM FOR RELIEF

      Movant has raised the following grounds for post-conviction relief:




                                          11
      Ground One: The Movant argues that he is actually innocent of the charges

in Counts 1, 2, 3, 4, and 5. He claims he did not possess 15 or more unauthorized

access devices, and that he did not commit any identity theft crimes.

      The record herein clearly establishes Movant’s claim is without merit.

Movant appeared in open court, under oath and admitted the facts. Movant

admitted that he was knowingly and voluntarily entering into his guilty plea.

Movant advised the Court that he understood his rights and that he was giving up

those rights in pleading guilty, including the right to a trial where the government

would be required to satisfy its burden of proof.

      Ground Two: Movant argues that counsel was ineffective based on a

number of actions/inactions.

Sufficiency of the Evidence.

      In considering a motion to dismiss an indictment under Federal Rule of

Criminal Procedure 12(b), the court looks at whether the indictment itself

“contains a facially sufficient allegation of materiality,” and does not consider

sufficiency of the evidence. United States v. Ferro, 252 F.3d 964, 968 (8th Cir.

2001); see also United States v. Nelson, 165 F.3d 1180, 1182 (8th Cir. 1999) (“It

has long been settled that an indictment is not open to challenge on the ground that

there was inadequate or insufficient evidence before the grand jury.”). Rule 12(b)

is not akin to a motion for summary judgment in civil cases. United States v.

                                          12
Goodale, No. 12-CR-3011-LRR, 2012 WL 2159229, at *1 (N.D. Iowa June 13,

2012) (citing United States v. Nabors, 45 F.3d 238, 240 (8th Cir. 1995)). See also

United States v. Agriprocessors, Inc., No. 08-CR-1324-LRR, 2009 WL 2255728,

at *4 (N.D. Iowa July 27, 2009) (“the sufficiency of the indictment must be

determined from the words of the indictment, and the Court is not free to consider

evidence not appearing on the fact of the indictment.”). “The government is

entitled to marshal and present its evidence at trial,” and a court “cannot approve

dismissal of an indictment on the basis of predictions as to what the trial evidence

will be.” Ferro, 252 F.3d at 968 (quoting United States v. DeLaurentis, 230 F.3d

659, 661 (3d Cir. 2000)). Therefore, in reviewing the sufficiency of an indictment,

the court must assume the Government's allegations to be true. United States v.

Steffen, 687 F.3d 1104, 1107 n.2 (8th Cir. 2012).

      Movant does not support his claim with any authority. Merely making the

claim does not establish that counsel was ineffective for failing to file a motion to

dismiss the indictment.

      Likewise, Movant’s claim that counsel did not challenge the sufficiency of

the evidence is groundless. Movant plead guilty to the charges and admitted that

facts as stated by the government in open court and in the plea agreement were all

true. Furthermore, he admitted each element of the offenses in his guilty plea.

Thus, Movant has no basis upon which to claim the evidence was insufficient.

                                          13
Failing to Raise Fourth and Fifth Amendment Violation
Fourth Amendment

      Movant challenges the officers’ probable cause and the consent to search the

hotel room. The record establishes that neither of Movant’s challenges are

meritorious. The officers were summoned when the credit card that was used at

the hotel appeared to be counterfeit; the number imbedded on the card did not

match the magnetic strip.

             Probable cause to make a warrantless arrest exists when, considering
      all the circumstances, police have trustworthy information that would lead a
      prudent person to believe that the suspect had committed or was committing
      a crime.” United States v. Parish, 606 F.3d 480, 486 (8th Cir.2010), quoting
      United States v. Velazquez–Rivera, 366 F.3d 661, 664 (8th Cir.2004)
      (internal quotation marks omitted). See United States v. Houston, 548 F.3d
      1151, 1153 (8th Cir.2008), quoting United States v. Martin, 706 F.2d 263,
      265 (8th Cir.1983) (“a law enforcement officer has reasonable suspicion
      when the officer is aware of ‘particularized, objective facts which taken
      together with rational inferences from those facts, reasonably warrant
      suspicion that a crime is being committed’”).

United States v. Luke, 686 F.3d 600, 605 (8th Cir. 2012). Probable cause existed

for the officers to initiate the contact. Furthermore, Movant at that time gave his

consent to search the room. He cannot now complain that counsel was ineffective

for failing to file a motion to suppress because both grounds were without merit.

Id.

Counsel Failed to Successfully Challenge the Misapplication of Sentencing
Guidelines




                                         14
      The purpose of § 2255 is “to afford federal prisoners a remedy identical in

scope to federal habeas corpus.” Sun Bear v. United States, 644 F.3d 700, 704 (8th

Cir. 2011) (internal quotation marks omitted) (quoting Davis v. United States, 417

U.S. 333, 343 (1974)). “Like habeas corpus, this remedy ‘does not encompass all

claimed errors in conviction and sentencing.’” Id. (quoting United States v.

Addonizio, 442 U.S. 178, 185 (1979)). Beyond “provid[ing] a remedy for

jurisdictional and constitutional errors,” the scope of a § 2255 motion “is severely

limited; an error of law does not provide a basis for collateral attack unless the

claimed error constituted a fundamental defect which inherently results in a

complete miscarriage of justice.” Id. (internal quotation marks omitted) (quoting

Addonizio, 442 U.S. at 178).

      Movant’s claim fails.

      [O]ordinary questions of guideline interpretation falling short of the
      ‘miscarriage of justice’ standard do not present a proper section 2255
      claim.” Auman v. United States, 67 F.3d 157, 161 (8th Cir.1995); accord
      United States v. Pregent, 190 F.3d 279, 284 (4th Cir.1999), and cases cited;
      United States v. Williamson, 183 F.3d 458, 462 (5th Cir.1999); Graziano v.
      United States, 83 F.3d 587, 590 (2d Cir.1996). Therefore, such questions
      “may not be re-litigated under § 2255.” United States v. McGee, 201 F.3d
      1022, 1023 (8th Cir.2000). Although decisions such as Auman have reserved
      judgment as to whether a misapplication of the Sentencing Guidelines could
      ever support § 2255 relief, 67 F.3d at 161, neither the parties' nor our own
      research have uncovered decisions in which a guidelines error was held to be
      a “complete miscarriage of justice” cognizable under § 2255 prior to the
      panel opinion in *705 Gilbert v. United States, 609 F.3d 1159, 1163–67
      (11th Cir.2010), an opinion the Eleventh Circuit vacated when it granted a
      rehearing en banc. Gilbert v. United States, 625 F.3d 716 (11th Cir.2010).

                                          15
Sun Bear, 644 F.3d at 704–05.

Counsel Failed to Adequately Investigate and Prepare Defense

      Movant’s challenge to counsel’s performance is belied by his own

admissions in open court. He admitted that counsel had provided him advice

regarding the plea agreement. At no time did Movant indicate to the Court that

counsel in anyway coerced or threatened him to plead guilty. Movant was given

the opportunity to express any concerns he had with counsel at the time of the plea.

Movant remained silent as to any dissatisfaction with counsel. Movant stated that

he was satisfied with the representation counsel had provided, that counsel had

completed any and all investigation and interviewing of witnesses requested of

counsel. Counsel explained the case to Movant. Movant assured the Court that

there was nothing counsel did not do that he should have done.

Failure of Counsel to Preserve Right to Appeal

      The record again demonstrates Movant cannot satisfy the Strickland

standard to establish counsel was ineffective regarding Movant’s appeal rights. As

the government correctly argues, Movant heard the government state during the

plea colloquy that the parties agreed to waive appellate rights with the exception of

prosecutorial misconduct and ineffective assistance of counsel. Movant was asked

during the plea hearing if he heard everything the government stated. He

acknowledged that he had heard and that everything was correct. Moreover,

                                         16
Movant makes no claim that he asked counsel to file an appeal on his behalf, nor

did Movant voice any request for appeal at the time of sentencing, in spite of the

Court specifically advising Movant of his rights to appeal at the time of sentencing.

Movant fails to support his claims of ineffective assistance of counsel for failure to

preserve appeal rights. This ground for relief is denied.

Guilty Plea Involuntary, Unknowing Unintelligent and Without
Understanding.

      Movant argues that counsel was unwilling to go to trial. He claims that he

repeatedly told counsel that he did not commit any identity theft crime and that he

wanted to go to trial, but counsel failed to correctly advise and provide options for

defense. Once again, Movant’s argument is invalidated by his sworn testimony at

the plea hearing. He admitted, under oath that he was completely satisfied with

counsel’s performance, that counsel had answered all of his questions completely,

that he had no complaints against his attorney, that he was not forced in anyway to

plead guilty and that he was pleading guilty of his own free will. Movant’s “after

the fact” self-serving contradictions of his sworn testimony do not rise to the level

of establishing ineffective assistance of counsel. This basis for Movant’s motion is

denied.

                                     CONCLUSION

     Based upon the foregoing analysis, Movant has failed to establish he is

entitled to a hearing and has failed to present any basis upon which the Court may
                                         17
grant relief. Movant’s Motion to Set Aside or Correct Sentence pursuant to 28

U.S.C. § 2255 is therefore denied.

                        CERTIFICATE OF APPEALABILITY

    The federal statute governing certificates of appealability provides that “[a]

certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

A substantial showing of the denial of a constitutional right requires that “issues

are debatable among reasonable jurists, a court could resolve the issues differently,

or the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th

Cir. 1997). Based on the record, and the law as discussed herein, the Court finds

that Movant has not made a substantial showing of the denial of a constitutional

right.

    Accordingly,

    IT IS HEREBY ORDERED that the Motion to Vacate, Set aside or Correct

Sentence, [Doc. Nos. 1], is DENIED.

         IT IS FURTHER ORDERED that this Court will not issue a Certificate of

Appealability as Movant has not made a substantial showing of the denial of a




                                          18
federal constitutional right.

      A separate judgment is entered this same date.

      Dated this 15th day of October, 2019.




                                     ___________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                       19
